DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim ends with two periods.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites a “third component” and a “third component primary fold.”  However, neither claim 8, or claim 1 from which claim 8 requires a second component.  Accordingly, it is unclear whether claim 8 requires three components or two.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lira (US 2010/0152693 A1).
Lira teaches a feminine care absorbent article having longitudinal and transverse directions and axes, an anterior region, posterior region, and a central region, wherein the anterior and posterior regions have end edges, and there are a pair of longitudinal direction side edges extending between and connecting the anterior and posterior direction end edges.  Lira abstract, ¶¶ 209, 223–225, Fig. 30 A-D.  As shown here in Fig. 6, the absorbent article comprises a topsheet defining a body surface of the absorbent article 124; a liquid impermeable layer defining a garment-facing surface of the absorbent article 123; an absorbent core 122 positioned between the topsheet layer and the liquid impermeable layer; and an exudate management layer 142.  Id. Fig. 6, ¶¶ 88, 98, 105.

    PNG
    media_image1.png
    117
    391
    media_image1.png
    Greyscale
Fig. 6
The exudate management layer comprises a first component at least partially defined by an opening in the exudate management layer and a second component connected to the first via a primary fold.  See id. Fig. 7.
Fig. 7
    PNG
    media_image2.png
    298
    550
    media_image2.png
    Greyscale

While the illustrations above are from two different embodiment of the Lira disclosure, it would have been obvious to have combined them such that the absorbent article of Fig. 6 has the opening and fold of Fig. 7 due to the advantages of a removable absorbent article.  See id. ¶¶ 112–115.  Furthermore, it would have been obvious to have combined the embodiments shown in Figs. 6 and 7 such that exudate management layer is positioned on the body facing surface of the topsheet layer (similar to what is shown in Fig. 7) motivated by the advantages in making the absorbent article removable.  
Claims 2 and 3 are rejected as the absorbent article may be worn such that either end may serve as the anterior/posterior end and as such the second component extends from the primary fold in the longitudinal direction towards the posterior/anterior region of the absorbent article.  Claim 6 is rejected as additional layers or substrates, such as, a liquid acquisition and distribution layer may be incorporated into the absorbent article.  Id. ¶ 108.
Claim 7 is rejected as the Lira teaches a primary fold and a secondary fold may be a mere duplication of the primary fold.  See In re Harza, 274 F.2d 669. (CCPA 1960).  Additional components 1598, such as second and third components, may be connected to the primary component of the exudate management layer via third component primary fold.  Id. ¶ 269, Fig. 53.  Claims 10–12 are rejected as when wrapped around the undergarment of the wearer, the second and third components 1598 at least partially overlaps/overlaps the first component, these components may be considered containment flaps.  See id. ¶ 3.  The topsheet layer may be a laminate composite material comprising a fluid entangled nonwoven web.  Id. ¶ 106.
Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lira as applied to claim 1 above, and further in view of Kirby (US 2014/0121624 A1).  Lira fails to teach a topsheet layer comprising a projection layer comprising a plurality of fibers and a plurality of hollow projections formed from a first plurality of the plurality of fibers in the projection layer in a direction away from the support layer, and a land area, wherein the plurality of hollow projections are surrounded by the land area.
Kirby teaches a topsheet comprising a support layer and a projection layer laminated together, wherein the projection layer comprises a plurality of fibers and a plurality of hollow projections formed from the fibers in a direction away from the support layer.  Kirby abstract, ¶¶ 7, 182–184.  The projections may be surrounded by land area.  Id. ¶ 139.  The fibers of the support and projection layers may be entangled together.  Id. ¶ 8.
It would have been obvious to one of ordinary skill in the art to have replaced the topsheet of Lira with the topsheet laminate of Kirby as projection sheet can improve comfort by increasing the separation of the wearer’s body and the absorbent layer of the absorbent article.  See id. ¶ 63.
Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lira as applied to claim 1 above, and further in view of Andersson (US 2014/0128828 A1).  Lira fails to teach that the opening crosses over the transverse centerline of the absorbent article or is positioned between the transverse centerline of the absorbent article and an anterior region transverse direction end edge of the absorbent article.  
Andersson teaches an absorbent article including a fluid permeable topsheet, a fluid impermeable backsheet, and an absorbent core, wherein the absorbent core comprises an absorbent layer having an opening to assist in fluid flow control.  Andersson abstract.  The opening in the absorbent layer crosses over the transverse centerline of the absorbent article or is positioned between the transverse centerline of the absorbent article and an anterior region transverse direction end edge of the absorbent article.  See id. Figs. 1 and 2.
The ordinarily skilled artisan would have obviously looked to Andersson for guidance as to a suitable location for the opening exudate layer in order to practice the invention of Lira.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786